Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1181 Filed 03/19/21 Page 1 of 15




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

DESIREE SANDERS,

      Plaintiff,                                 Case No. 19-cv-13280
                                                 Hon. Matthew F. Leitman
v.

COMMISSIONER OF
SOCIAL SECURITY,

     Defendant.
__________________________________________________________________/

ORDER (1) SUSTAINING IN PART PLAINTIFF’S OBJECTIONS (ECF No.
      18) TO REPORT AND RECOMMENDATION (ECF No. 17);
  (2) GRANTING IN PART PLAINTIFF’S MOTION FOR SUMMARY
JUDGMENT (ECF No. 12); AND (3) DENYING DEFENDANT’S MOTION
             FOR SUMMARY JUDGMENT (ECF No. 15)

      In this action, Plaintiff Desiree Sanders challenges the denial of her

applications for supplemental security income and disability insurance benefits

under the Social Security Act. (See Compl., ECF No. 1.)       Both Sanders and

Defendant Commissioner of Social Security filed motions for summary judgment.

(See Mots., ECF Nos. 12, 15.) The assigned Magistrate Judge has issued a Report

and Recommendation in which she recommended that the Court deny Sanders’

motion and grant the Commissioner’s motion (the “R&R”). (See R&R, ECF No. 17).

      Sanders has now filed timely objections to the R&R (the “Objections”). (See

Objections, ECF No. 18.) Among other things, Sanders insists that the assigned


                                       1
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1182 Filed 03/19/21 Page 2 of 15




Administrative Law Judge did not assign sufficient weight to the opinions of her

treating psychiatrist, Dr. Sachin Nagarkar. The Court agrees. Therefore, for the

reasons explained below, the Court SUSTAINS Sanders’ Objections in part and

REMANDS this action for further administrative proceedings consistent with this

order.

                                             I

                                             A

         On February 24, 2016, Sanders applied for disability insurance benefits under

the Social Security Act. (See ECF No. 10-2, PageID.61.) She also applied for

supplemental security income under the Social Security Act. (See id.) Sanders said

that she was disabled and entitled to benefits due to, among other things, back and

spinal pain, migraines, depression, anxiety, and a fear of “being in public.” (ECF

No. 10-5, PageID.170-171.)         The Social Security Administration denied her

applications on September 9, 2016. (See id., PageID.200-201.)

         After the Social Security Administration denied Sanders’ applications, she

sought a hearing on that decision before an Administrative Law Judge (the “ALJ”).

Sanders testified at that hearing. (See ALJ Hr’g Tr., ECF No. 10-4, PageID.128-

168.) Relevant here, Sanders testified that:

             She was “paranoid,” “scared all the time,” and “can’t be around

               people.” (Id., PageID.138);

                                             2
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1183 Filed 03/19/21 Page 3 of 15




          She gets her mail at “3:00 in the morning … [b]ecause [she does not]

             want to see [her] neighbors” and only wants to leave her home when

             “there won’t be [anybody] outside.” (Id., PageID.139);

          She has two dogs who she walks early in the morning “when there ain’t

             nobody else out.” (Id.; PageID.149); and

          She’s “always crying [and] sad.” (Id., PageID.141).

      In addition to testifying at the hearing, Sanders also presented treatment

records and assessments from her treating physicians to the ALJ. Relevant to her

Objections, Sanders presented two “Mental Assessment” forms completed by her

treating psychiatrist Dr. Nagarkar. Dr. Nagarkar’s first assessment was written in

November 2016 (the “November 2016 Assessment”). (See November 2016

Assessment, ECF No. 10-11, PageID.520-521.) In the November 2016 Assessment,

Dr. Nagarkar wrote that Sanders’ “emotional stability has changed over this year and

a half,” and she said that this change rendered Sanders “unable to be reliable due to

depressive episodes.” (Id., PageID.520.) Dr. Nagarkar further stated that Sanders

was “unable to be around other employees or supervisors” due to her “high anxiety,

irritability, and depression.” (Id.) Finally, Dr. Nagarkar opined that Sanders was

“not stable” and was unable to work because she “cannot leave the house most of

the time.” (Id., PageID.521.) Dr. Nagarkar said that due to Sanders’ “impairments”



                                         3
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1184 Filed 03/19/21 Page 4 of 15




Sanders would be “expect[ed]” to be absent from work at least four days per month.

(Id.)

        Dr. Nagarkar provided a second mental assessment in March 2018 (the

“March 2018 Assessment”).        (See March 2018 Assessment, ECF No. 10-23,

PageID.1046-1047.) In the March 2018 Assessment, Dr. Nagarkar wrote that

Sanders suffered from bipolar disorder, agoraphobia with panic disorder, major

depressive disorder (severe), and generalized anxiety disorder. (See id.,

PageID.1047.) Dr. Nagarkar believed that because of these conditions, Sanders did

“not have the ability to relate to coworkers, deal with the public or interact with

supervisors.” (Id., PageID.1046.) Among other things, Dr. Nagarkar noted that

Sanders:

            “Can’t deal with work related stress”;

            “At times [is] unable to leave her house or go to appointments”;

            Could not “respond appropriately with coworkers” or supervisors

              because of “mood swings” and “unpredictable emotions and behavior”;

              and

            Has “not been stable since the beginning of treatment. Different

              medications have been tried. Moods and emotions continue to be

              unpredictable.”



                                         4
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1185 Filed 03/19/21 Page 5 of 15




(Id.., PageID.1046-1047.) Dr. Nagakar again believed that these impairments would

cause Sanders to be absent from work at least four days per month. (See id.,

PageID.1047.)

                                          B

      The ALJ issued a written decision denying Sanders’ applications for benefits

on October 5, 2018. (See ALJ Decision, ECF No. 10-2, PageID.61-75.) The ALJ

first determined that Sanders suffered from several severe impairments, including

“affective disorder” and “anxiety disorder.” (Id., PageID.64.) He then determined

that she had the residual functional capacity (“RFC”) to perform “light work” with

certain restrictions. (Id., PageID.66.)   These restrictions included having only

“occasional[] interact[ion] with supervisors, coworkers, and the public” and not

“engag[ing] in tandem tasks with coworkers.” (Id.)

      In reaching this RFC, the ALJ considered the two assessments from Dr.

Nagakar described above. With respect to the November 2016 Assessment, the ALJ

provided that assessment “limited weight.” (Id., PageID.72.) He explained his

reasoning behind that decision in a single sentence: “Dr. Nagakar provided little-to-

no narrative support, based [her opinions] on [a] relatively minimal and conservative

treatment history for [Sanders’] mental impairments, and [she] had been seeing

[Sanders] for 6 months.” (Id.) The ALJ provided “some weight” to Dr. Nagakar’s

March 2018 Assessment. (Id.) He explained that:

                                          5
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1186 Filed 03/19/21 Page 6 of 15




              In the [March 2018 Assessment], Dr. Nagarkar did expand
              on the reasoning for her opinions, and the undersigned
              gives this opinion some weight. While [Sanders’]
              interactions with her physicians, which were always
              described as appropriate, do not support that she is
              completely unable to engage with coworkers, supervisors,
              or the public, the record does support that [Sanders] is
              limited in her ability to interact with others and it is
              accommodated in the above residual functional capacity
              funding. [….] Finally, the record does not support Dr.
              Nagarkar’s opinion that [Sanders] would be sent from
              work four or more days per month. As previously stated,
              [Sanders] was consistently and routinely able to attend her
              medical appointments.

(Id.)

        After adopting the light-work RFC, the ALJ found that Sanders was “capable

of performing [her] past relevant work as a housekeeping cleaner.” (Id., PageID.73.)

He also determined that “there [were] other jobs existing in the national economy

that she [was] able to perform.” (Id.) He therefore concluded that Sanders was “not

disabled” and not entitled to benefits. (Id., PageID.75.)

        Sanders appealed the ALJ’s ruling to the Appeals Council, and that council

denied review. (See ECF No. 10-2, PageID.47-49.)

                                          C

        On November 7, 2019, Sanders filed this action seeking judicial review of the

administrative decision denying her applications for benefits. (See Compl., ECF No.

1.) Sanders and the Commissioner then filed cross-motions for summary judgment.

(See Sanders Mot., ECF No. 12; Comm’r Mot., ECF No. 15.)
                                          6
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1187 Filed 03/19/21 Page 7 of 15




         In Sanders’ motion, she argued that the ALJ “failed to [properly] weigh the

opinion evidence … rendering his RFC unsupported by substantial evidence.”

(Sanders Mot., ECF No. 12, PageID.1079.) More specifically, she asserted that the

ALJ violated what is commonly referred to as the “treating physician rule” when the

ALJ “failed to provide sufficient reasons for the rejection of Dr. Nagarkar’s

opinions.”1 (Id., PageID.1082.) Sanders further insisted that the reasons the ALJ

provided for not assigning controlling weight Dr. Nagarkar’s opinions were “not

supported by substantial evidence.” (Id.)

         The assigned Magistrate Judge issued a report and recommendation on the

parties’ cross-motions on February 19, 2021. (See R&R, ECF No. 17.)             The

Magistrate Judge recommended granting the Commissioner’s motion and denying

Sanders’ motion.       (See id.)   The Magistrate Judge concluded that “the ALJ

thoroughly discussed” Dr. Nagarkar’s assessments in his written decision and

sufficiently “explain[ed] his reasoning for discounting the weight given to [Dr.

Nagarkar’s] opinions.” (Id., PageID.1145, 1149.) She therefore recommended that

“Sanders’ claim of error [with respect to Dr. Nagarkar’s opinions] should be

rejected.” (Id., PageID.1149.)




1
    The Court discusses the “treating physician rule” at length below.
                                           7
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1188 Filed 03/19/21 Page 8 of 15




                                         II

                                          A

      Sanders filed her Objections to the R&R on March 5, 2021. (See Objections,

ECF No. 18.) In the Objections, Sanders argues that the ALJ failed to comply with

the treating physician rule when he did not provide controlling weight to Dr.

Nagarkar’s November 2016 and March 2018 Assessments. (See id., PageID.1158.)

More specifically, she insists that the ALJ failed “to provide good reasons supported

by the evidence for rejecting Dr. Nagarkar’s opinions.” (Id., PageID.1161.) The

Court agrees.    It will therefore remand this action for further administrative

proceedings.

                                          B

      Under the “treating physician rule” that applies here,2 the opinion of an

applicant’s treating physician must be given “controlling weight” if “(1) the opinion



2
  “The treating physician rule has been abrogated as to claims filed on or after March
27, 2017.” Dalecke v. Berryhill, 2019 WL 3046559, at *5 n.7 (E.D. Mich. June 24,
2019) (quoting 20 U.S.C. § 404.1520(c)), report and recommendation adopted at
2019 WL 3035523 (E.D. Mich. July 10, 2019). As the Commissioner acknowledges
(see Comm’r Mot., ECF No. 15, PageID.1107-1108), the treating physician rule
described in text above applies here because Sanders filed her applications for
benefits in 2016. See, e.g., Thaxton v. Comm’r of Soc. Sec., 815 F. App’x 955, 959
(6th Cir. 2020) (noting that “the ‘treating physician’ rule … applies to claims filed
before March 27, 2017”); Dalecke, 2019 WL 3046559, at *5 n.7 (“Because
[plaintiff’s] application was filed before March 27, 2017, the treating physician rule
applies”) (citing 20 C.F.R. § 404.1527, “Evaluating opinion evidence for claims filed
before March 27, 2017”).
                                           8
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1189 Filed 03/19/21 Page 9 of 15




‘is well-supported by medically acceptable clinical laboratory diagnostic

techniques;’ and (2) the opinion ‘is not inconsistent with the other substantial

evidence in the case record.’” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376

(6th Cir. 2013) (quoting 20 C.F.R. § 404.1527(c)(2)). If an ALJ does not provide

controlling weight to a treating-physician’s opinion, the ALJ is required to “provide

‘good reasons’ for discounting the weight given to [that] opinion.” Id. (quoting 20

C.F.R. § 404.1527(c)(2)). “These reasons must be supported by the evidence in the

case record, and must be sufficiently specific to make clear to any subsequent

reviewers the weight the adjudicator gave to the treating source’s medical opinion

and the reasons for that weight.” Id. (citations and quotations omitted). “This

procedural requirement ‘ensures that the ALJ applies the treating physician rule and

permits meaningful review of the ALJ’s application of the rule.’” Id. (quoting Wilson

v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir. 2004)). Finally, “even if the

treating physician’s opinion is not given controlling weight, there remains a

presumption, albeit a rebuttable one, that the opinion of a treating physician is

entitled to great deference.” Hensley v. Astrue, 573 F.3d 263, 266 (6th Cir.

2009) (internal punctuation omitted).

                                         C

      The ALJ did not comply with the treating physician rule with respect to either

the November 2016 Assessment or the March 2018 Assessment. The Court begins

                                         9
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1190 Filed 03/19/21 Page 10 of 15




 with the ALJ’s treatment of Dr. Nagarkar’s November 2016 Assessment. As

 explained above, the ALJ explained why he provided only “limited weight” to the

 November 2016 Assessment in just one sentence: “Dr. Nagakar provided little-to-

 no narrative support, based [her opinions] on [a] relatively minimal and conservative

 treatment history for [Sanders’] mental impairments, and [she] had been seeing

 [Sanders] for 6 months.” (ALJ’s Decision, ECF No. 10-2, PageID.72.)

       The ALJ’s explanation for discounting the November 2016 Assessment is

 insufficient for several reasons. First, the fact that Dr. Nagarkar had been treating

 Sanders for “6 months” says very little about the treating relationship between Dr.

 Nagarkar and Sanders and/or about the quality of Dr. Nagarkar’s opinions. In fact,

 Sanders saw Dr. Nagarkar at least five times during that six-month period in question

 (see ECF No. 10-11, PageID. 504-508; ECF No. 10-14, PageID.651-657), and those

 interactions suggest there was a meaningful and developed treatment relationship.

 At nearly every appointment, Dr. Nagarkar either started Sanders on a new

 medication, discontinued the use of a previously-prescribed medication, changed the

 dosage of one of her medications, or did all of these things. (See id.) That track

 record suggests that Dr. Nagarkar was quite engaged with Sanders’ treatment and

 that she was continually monitoring, assessing, and adjusting Sanders’ treatment

 plan and medications when appropriate. Second, the ALJ failed to explain what he

 meant when he characterized the relationship between Sanders and Dr. Nagarkar as

                                          10
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1191 Filed 03/19/21 Page 11 of 15




 involving a “relatively minimal and conservative treatment history.” (ALJ’s

 Decision, ECF No. 10-2, PageID.72.) Moreover, that description seems wrong.

 There is no reason to believe, on this record, that Dr. Nagarkar’s repeated adjusting

 and changing of Sanders’ medications on a monthly basis was either “minimal” or

 “conservative.” Finally, the ALJ said that Dr. Nagarkar did not provide sufficient

 narrative support for her opinions, but the November 2016 Assessment did include

 some narrative descriptions of Sanders’ impairments and condition. For all of these

 reasons, the ALJ did not provide sufficiently “good reasons” that are supported by

 the record for discounting the November 2016 Assessment.

       The ALJ also did not provide sufficient reasons, supported by the record, for

 not giving the March 2018 Assessment controlling weight. The ALJ assigned only

 “some weight” to the March 2018 Assessment because, among other things,

 Sanders’ “interactions with her physicians, which were always described as

 appropriate, do not support that she is completely unable to engage with coworkers,

 supervisors, or the public.” (ALJ’s Decision, ECF No. 10-2, PageID.72.) But the

 fact that a patient may be able to interact with her doctors, says very little, if

 anything, about that individual’s ability to function in the workplace. As one court

 has explained when concluding that an ALJ “harmfully erred” when the ALJ rejected

 the opinion of an applicant’s treating physicians:




                                          11
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1192 Filed 03/19/21 Page 12 of 15




             The fact that a claimant manages to be cooperative with
             her healthcare providers does not contradict those
             providers’ opinions that the claimant is severely limited in
             her ability to interact with coworkers, supervisors, or the
             general public. Plaintiff’s healthcare providers are
             professionals trained to deal with mentally and physically
             ill or disabled patients. Furthermore, a medical treatment
             relationship is not like the relationship a worker has with
             her coworkers, supervisors, or the general public. The
             goals and nature of interacting with healthcare providers
             is different. The Social Security Administration’s
             regulation concerning evidence of functioning in
             supportive situations is instructive here: “Your ability to
             complete tasks in settings that are highly structured, or that
             are less demanding or more supportive than typical work
             settings does not necessarily demonstrate your ability to
             complete tasks in the context of regular employment
             during a normal workday or work week.” 20 C.F.R. 404,
             Subpart P, App’x 1, § 12.00(C)(6)(b) (2016). Interactions
             with treatment providers are likely to be “less demanding
             or more supportive than typical work settings” and thus do
             not demonstrate an ability to work with coworkers,
             supervisors, or the general public in a work setting. Id.

 Tina R. v. Comm’r of Soc. Sec., 2019 WL 1417301, at *1 (W.D. Wash. Mar. 29,

 2019) (remanding for further administrative proceedings and instructing ALJ on

 remand to reevaluate the opinions of the plaintiff’s treating physicians). See also

 Daugherty v. Comm’r of Soc. Sec., 2017 WL 3987867, at *8 (S.D. Ohio July 20,

 2017) (noting that “relationships with [] medical providers[] are not equivalent to

 the type of social interactions that [p]laintiff would encounter in the workplace”),

 report and recommendation adopted at 2017 WL 3965326 (S.D. Ohio Sept. 8, 2017).

 For all of these same reasons, the Court concludes that Sanders’ ability to interact

                                          12
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1193 Filed 03/19/21 Page 13 of 15




 with her treating physicians is not a “good reason” to discount the March 2018

 Assessment.

       The ALJ also said that Dr. Nagarkar’s statement in the March 2018

 Assessment that Sanders would miss work four or days per month was “not

 support[ed]” by the record because Sanders “consistently and routinely [was] able

 to attend her medical appointments.”(ALJ’s Decision, ECF No. 10-2, PageID.72.)

 But, again, the fact that Sanders was able to attend medical appointments, so she

 could seek treatment from doctors, does not support the conclusion that Sanders

 could regularly attend work, where she would have to interact with supervisors,

 coworkers, and the public, on a repeated basis. Moreover, Sanders has identified

 evidence in the record that her agoraphobia did prevent her from attending medical

 appointments. (See ECF No. 10-15, PageID.723, noting that Sanders refused to

 attend physical therapy for a shoulder injury because “she feels uncomfortable at

 therapy due to her depression and anxiety”). This too is not a “good reason” for

 discounting the March 2018 Assessment. Since the ALJ did not provide any other

 reasons for not giving controlling weight the relevant portions of the March 2018

 Assessment, the ALJ did not comply with the treating physician rule with respect to

 that assessment.




                                         13
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1194 Filed 03/19/21 Page 14 of 15




                                          D

       Because the ALJ did not provide “good reasons,” supported by the record, for

 not providing controlling weight to the November 2016 and March 2018

 Assessments by Dr. Nagakar, a remand for further administrative proceedings is

 required under sentence four of 42 U.S.C. § 405(g).3 On remand, the Commissioner

 and/or the ALJ shall reevaluate the opinions of Dr. Nagakar, and, if necessary in

 light of that reevaluation, reassess Sanders’ RFC and the decision to deny her

 benefits. If the Commissioner and/or ALJ decide that Dr. Nagarkar’s opinions are

 still not entitled to controlling weight, the Commissioner and/or ALJ shall fully

 explain the bases for that decision.

                                         III

       For all of the reasons explained above, Sanders’ Objections to the R&R (ECF

 No. 18) are SUSTAINED IN PART. Sanders’ motion for summary judgment (ECF

 No. 12) is GRANTED IN PART to the extent that it seeks a remand and the

 Commissioner’s motion for summary judgment (ECF No. 15) is DENIED.




 3
   Because the Court is remanding this matter for further administrative proceedings,
 it need not address Sanders’ second objection that the ALJ should have developed
 the record further with respect to her physical impairments. (See Objections, ECF
 No. 18, PageID.1161-1164.) On remand, Sanders will have an opportunity to
 present additional medical opinions in support of her physical limitations.
                                          14
Case 4:19-cv-13280-MFL-EAS ECF No. 20, PageID.1195 Filed 03/19/21 Page 15 of 15




       This action is REMANDED to the Commissioner for further administrative

 proceedings consistent with this order.

       IT IS SO ORDERED.

                                           s/Matthew F. Leitman
                                           MATTHEW F. LEITMAN
                                           UNITED STATES DISTRICT JUDGE
 Dated: March 19, 2021

        I hereby certify that a copy of the foregoing document was served upon the
 parties and/or counsel of record on March 19, 2021, by electronic means and/or
 ordinary mail.

                                           s/Holly A. Monda
                                           Case Manager
                                           (810) 341-9764




                                            15
